Case 1:18-cv-09223-VSB Document 1 Filed 10/09/18 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BUILDING SERVICE 32BJ HEALTH FUND,
BUILDING SERVICE 32BJ PENSION FUND,
BUILDING SERVICE 32BJ THOMAS SHORTMAN
TRAINING, SCHOLARSHIP AND SAFETY FUND,

Civil Action: 18-cv-9223

Plaintiffs,
-against- COMPLAINT

UG2 LLC,

Defendant.
X

 

Building Service 32BJ Health Fund, Building Service 32BJ Pension Fund, and Building
Service 32BJ Thomas Shortman Training, Scholarship and Safety Fund (collectively the
“Funds”), as and for their Complaint against UG2 LLC (“Defendant”) respectfully allege as
folloWs:

NATURE OF ACTION

l. This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the
Employee Retirement Income Security Act, as amended (29 U.S.C. §§ 1132(a)(3), 1145),
(hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations Act of
1947 (29 U.S.C. § 185) (hereinafter referred to as the “Taft-Hartley Act”), by an employee
health fund, training fund, and legal services fund, for contractual, injunctive and other equitable
relief under ERISA to secure performance by an employer of specific statutory and contractual
obligations to pay and/or submit the required monetary contributions and employee information
to the Funds by electronic transfer as per the contractual and statutory requirements This
Complaint alleges that by failing, refusing or neglecting to pay and submit the required monetary

contributions and reports to the Funds When due as per the Funds’ rules and regulations,

Case 1:18-cv-09223-VSB Document 1 Filed 10/09/18 Page 2 of 7

Defendant violated its collective bargaining agreement, the trust agreements of the Funds, and

ERISA.
JURISDICTION
2. Jurisdiction of this Court is invoked under the following statutes:
(a) Section 502(e)(1) and (f) of ERISA (29 U.S.C. § 1132(e)(1) and
(D;
(b) Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);
(c) 28 U.S.C. Section 1331 (federal question); and
(d) 28 U.S.C. Section 1337 (civil actions arising under an Act of
Congress regulating commerce).
VENUE
3. Venue properly lies in this district under Section 502(€)(2) of ERISA (29

U.S.C. § 1132 (e)(Z)). Service of process may be made on Defendant in any other district in
Which it may be found, pursuant to Section 502(e)(2) of E.R.I.S.A. (29 U.S.C. § 1132(e)(2)).
PARTIES
4. The Funds are jointly-administered, multi-employer, labor-management trust
funds established and maintained pursuant to various collective bargaining agreements in
accordance With Section 302(c)(5) of the Taft-Hartley Act (29 U.S.C. § 186(0)(5)). The Funds
are employee benefit plans Within the meaning of Sections 3(2), 3(3) and 502(d)(1) of E.R.I.S.A.
(29 U.S.C. § 1002(2),(3), and ll32(d)(l)), and multi-employer plans within the meaning of
Sections 3(37) and 515 of E.RI.S.A. (29 U.S.C. §§ 1002(37) and 1145). The Funds are
authorized to maintain suit as an independent legal entity under Section 502(d)(l) of ERISA (29

U.S.C. § 1132(d)(1)). The purpose of the Funds are, inter alia, to receive contributions from

Case 1:18-cv-09223-VSB Document 1 Filed 10/09/18 Page 3 of 7

employers who are parties to collective bargaining agreements with Service Employees
lnternational Union, Local 32BJ (“Union”), to invest and maintain those monies, and to
distribute health, pension, and training benefits to those employees eligible to receive them. The
Funds maintain their office and are administered at 25 West 18th Street, New York, New York
10011, in the City, County, and State of New York.

5. The Union is a labor organization within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. § 185) which represents employees in an industry affecting commerce as
defined in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of E.R.I.S.A.
(29 U.S.C. § 1002(4)). The Union maintains its offices and is administered at 25 West 18th
Street, New York, New York 10011, in the City, County, and State of New York.

6. Upon information and belief, at all times material hereto UG2 LLC was
and continues to be a Massachusetts for profit corporation having a principal place of business at
116 Huntington Avenue, 12th Floor, Boston, Massachusetts 02116, and doing business as an
employer within the meaning of Sections 3(5) and 515 of E.R.I.S.A. (29 U.S.C. §§ 1002(5) and
1145), and was and is an employer in an industry affecting commerce within the meaning of
Section 301 of the Taft-Hartley Act (29 U.S.C. § 185).

7. Upon information and belief, at all times relevant Defendant was party to a
series of collective bargaining agreements (the “Agreements”) with the Union. As part of these
Agreements, Defendant agreed to make benefit contributions to the Funds on behalf of
employees covered by the Agreements.

8. As part of the Agreements, Defendant agreed to self-report employee information
in the Funds’ employer self-service system (“ESS”). This information is uploaded by all

contributing employers and is how the Funds determine what benefit contributions are owed.

Case 1:18-cv-09223-VSB Document 1 Filed 10/09/18 Page 4 of 7

AS AND FOR A FIRST CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF CONTRACT UNDER SECTION 301)

9. The Funds repeat and reallege each allegation set forth in paragraphs 1 through
8 as if fully set forth herein.

10. Pursuant to the Agreements, there became due and owing to the Funds from
Defendant benefit contributions from April 1, 2015 through the date of this filing,

11. Defendant has fallen delinquent in its contributions owed to the Funds, owed
between April 1, 2015 and the date of this filing, although all contributions have been duly
demanded and the Funds have been damaged in the amount to be determined

12. For the period April 1, 2015 and the date of this filing, Defendant failed
to pay the Funds no less than $93,017.97 in required contributions, in violation of the
Agreements.

13. The failure, refusal or neglect of Defendant to make the required contributions to
Plaintiff Funds constitutes a violation of the Agreements between Defendant and the Union with
respect to the Funds as third-party beneficiaries

14. Accordingly, Defendant is liable to the Funds for benefit contributions in the
amounts due for the periods set forth above, plus such further amounts as may become due from
the present date to the date judgment is issued and that remain unpaid by Defendant, liquidated
damages, plus interest, the Funds’ attomey’s fees and court costs incurred in collecting the
delinquent contributions

AS AND FOR A SECOND CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR BREACH OF ERISA)

15. The Funds repeat and reallege each and every allegation contained in paragraphs

l through 14 of this Complaint, as if fully set forth herein.

Case 1:18-cv-09223-VSB Document 1 Filed 10/09/18 Page 5 of 7

16. Section 515 of ERISA (29 U.S.C. § 1145) requires employers to pay benefit
contributions in accordance with the terms and conditions of the Agreements.

17. Upon information and belief, at all times material hereto, Defendant failed to pay
or timely pay and/or remit the required monetary contributions and/or reports to the Funds when
due. Such failure to make payment or timely payment and/or remit reports constitutes a violation
of Section 515 ofERISA (29 U.S.C. § 1145).

18. Section 502 of ERISA (29 U.S.C. § 1132) provides that, upon a finding of an
employer violation of Section 515 of ERISA (29 U.S.C. § 1145), the Court shall award to
Plaintiffs the unpaid benefit contributions, plus statutory damages (liquidated damages) and
interest on the unpaid principal both computed at the rate provided for under the Funds’ plans or,
if none, as set forth in the United States Internal Revenue Code (29 U.S.C. § 6621), together with
reasonable attomeys’ fees and costs and distributions incurred in the action.

19. For the period April 1, 2015 and August 31, 2018, Defendant failed to pay to the
Funds no less than $93,017.97 in required contributions, in violation of ERISA.

20. Accordingly, Defendant is liable to the Funds for the payment and/or submission
of the required monetary contributions and/or reports to the Funds as aforesaid, and is liable for
the additional amount of said statutory damages, liquidated damages, together with reasonable
attorneys’ fees, interest on the unpaid principal, costs and disbursements incurred in this action,
pursuant to Section 502 of E.R.I.S.A. (29 U.S.C. § 1132).

AS AND FOR A THIRD CLAIM FOR RELIEF
(FUNDS’ CLAIM FOR INJUNCTIVE RELIEF)

21. As per the Agreements, Defendant is required to comply with the Funds’
rules and regulations, which mandate that employers upload employee information into ESS on

an ongoing basis

Case 1:18-cv-09223-VSB Document 1 Filed 10/09/18 Page 6 of 7

22. Defendant has failed to submit complete hours for employees for the months of
February 2015 through the date of this filing. As a result, the Funds are unable to determine the
full contributions owed by Defendant. Defendant has reported some employee information, and
the above outstanding contributions were calculated based on the information provided.
However, the Funds are unable to calculate the unpaid contributions for unreported hours

23. Defendant’s continued refusal to comply with the Funds can result in the denial
of fringe benefits and medical insurance as a consequence.

24. Defendant will be irreparably hanned if injunctive relief is not provided. The
Funds payment system is self-reporting. If Defendant simply refuses to report its employee’s
hours, it can shirk its obligations under ERISA and the Agreements.

25. The Funds seek an order of the Court directing the Defendants to comply with
their Agreements with the Union and to immediately comply the Funds’ ESS rules and
regulation requiring the Defendants to remit the employee information and corresponding
payment electronically.

WHEREFORE, plaintiff Funds demand judgment:

a. against Defendant for payment of all past due contributions to date, in an amount of
not less than $93,017.97,

b. against Defendant for payment of all contributions which become due during the
pendency of this action in accordance with ERISA § 502(g)(2) and the Agreements,

c. against Defendant for accrued prejudgment interest on all contributions in
accordance with ERISA § 502 (g)(2) and the Agreements,

d. against Defendant for statutory damages on all contributions now due and which

Case 1:18-cv-09223-VSB Document 1 Filed 10/09/18 Page 7 of 7

accrue during the pendency of this action, liquidated damages, reasonable attomeys’ fees and
costs and disbursements in accordance with E.R.I.S.A. § 502(g)(2) and the Agreement;
e. for an order directing Defendant to upload all unreported employee hours onto the
Funds’ electronic system as per the Funds’ rules and regulations
f. for such other and further relief as the Court deems just and proper.

Dated: Fort Lee, New Jersey
October 9, 2018
RAAB, STURM & GANCHROW, LLP

samuel R. Bzoonl (SBl988)
Attorneys for Plaintiffs Funds
2125 Center Avenue

Suite 100

Fort Lee, New Jersey

(Tel) 201-292-0150

(Fax) 201-292-0152

 

'-\

